Action to recover damages for wrongful death and conscious pain and suffering. Plaintiff’s intestate was operating a truck loaded with a crane along the New York State Thruway, in the course of his employment by Corbetta Construction Co., Inc. The crane came in contact with certain high tension electrical power lines owned and maintained by Central Hudson Gas & Electric Corporation, causing his death. Central Hudson served an amended third-party complaint on the intestate’s employer and another, alleging as a second cause *981o£ action that the third-party defendants had agreed, in a construction contract with the New York State Thruway Authority, to indemnify Central Hudson, and the public generally, against all damages resulting from such construction. The appeal is from so much of an order as on reargument dismisses for insufficiency the second cause of action in the amended third-party complaint. Order insofar as appealed from unanimously affirmed, with $10 costs and disbursements. In our opinion, the contract between the Authority and respondent may not be construed as an agreement by respondent to indemnify appellant against the latter’s own negligence. An agreement to indemnify appellant is not specifically stated (Dick v. Sunbright Steam Laundry Corp., 307 N. Y. 422, 424-425), nor is an intention so to indemnify expressed in unequivocal terms. (Thompson-Starrett Co. v. Otis Elevator Co., 271 N. Y. 36, 41.) Present — Beldoek, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.